DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-4, 9, 11-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette, Glen et al (PGPUB Document No. 20110219184), hereafter, referred to as “Jaquette”, in view of Meza, Joseph (PGPUB Document No. 20040073912), hereafter, referred to as “Meza”, in view of Hughes, Aidan et al (PGPUB Document No. 20060130004), hereafter, referred to as “Hughes”.

Regarding claim 1 (Currently amended), Jaquette teaches A method performed by a computing system, the method comprising (Jaquette, Fig. 1 discloses a computing system): the removable data volume being identified by a unique label ; in response to determining that a portion of the unique label matches a predefined value (Jaquette, paragraph 0020-0021 disclose detecting removable data volume by matching identifier  “According to another general embodiment, a system includes a processor for: receiving a request for metadata associated with an identifier, the metadata corresponding to data on a removable storage device or data on a removable storage medium and the identifier corresponding to the removable storage device or the removable storage medium”; here the examiner interprets unique identifier as an identifier that is capable of identifying a removable storage media distinctly), 
Jaquette teaches detecting removable devices reliably using identifier but he does not explicitly teach detecting that a removable data volume has been attached to the computing system, invoking a catalog container based on a device manager rule, the invoking including searching a rule database for the device manager rule associated with the unique label; with the catalog container, obtaining metadata stored on the removable data volume, the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume; with the catalog container, causing an application container to be loaded into a runtime environment having runtime environment characteristics identified by the metadata, the application container having the first application with the characteristics; and with the application container, processing the removable data volume, wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume; 
However in the same field of endeavor of organization of software application for execution Meza teaches invoking a catalog container based on a device manager rule, the invoking including searching a rule database for the device manager rule associated with the unique label (Meza, para 0067, 0076 & Fig. 6 disclose invoking/launches catalog container(step 610 “Collecting device Information”) and the invocation followed by searching a database by device serial number (unique label) for a device driver (“device manager rules”) which has rules within it for communicating with the removable device ”At step 630, server software 322(b) after analyzing the request based on device and host specific information included therein, searches database 140 for available drivers that can satisfy the limitations and requirements of host 110 and device 120. In embodiments of the invention, an appropriate driver in addition to matching the device class, manufacturer, product id, serial number, or vendor id for device 120, also verifies that the device driver can appropriately interface with the operating system and hardware platform of host 110”); with the catalog container, obtaining metadata stored on the removable data volume (Meza, para 321 collects device information by querying device 120 using the standard mechanisms built into system software's communication protocol (e.g., the USB protocol).”),
Using the broadest reasonable interpretation consistent with the specification (paragraph 0023 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “catalog container” to mean at least a collection of process that establishes communication between removable media with the computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device of Jaquette into accessing the removable device with appropriate device rules of Meza to produce an expected result of accessing the removable device from the computing system. The modification would be obvious because one of ordinary skill in the art would be motivated to communicate and access the data residing in the removable device.
Jaquette and Meza teach detecting removable devices and communicating with it but they don’t explicitly teach detecting that a removable data volume has been attached to the computing system, the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume; with the catalog container, causing an application container to be loaded into a runtime environment having runtime environment characteristics identified by the metadata, the application container having the first application with the characteristics; and with the application container, processing the removable data volume, wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume; 
However in the same field of endeavor of execution of software application from a removable data storage Hughes teaches detecting that a removable data volume has been attached to the computing system (Hughes, para 0027 discloses removable device is being identified by the host computer “When portable storage device 102 is coupled to computer 104, computer 104 automatically detects the presence of device 102”), 
the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”); 
with the catalog container, causing an application container to be loaded into a runtime environment having runtime environment (Hughes, para 0025 110 is a set of instructions that can be executed by processor 120, referred to as executing or running the application. These instructions can be loaded and executed by processor 120 directly from storage element 108, or alternatively may be transferred to system memory 122 before being loaded and executed by processor 120”; Meza teaching of accessing metadata by catalog container in para 0068 can be applied to access metadata stored on a removable as taught by Hughes in para 0034 ) characteristics identified by the metadata (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information/characteristics (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”), the application container having the first application with the characteristics (Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics); and with the application container, processing the removable data volume (Hughes, para 0032 discloses application being loaded from removable data volume “…Autorun module 160 can then identify to the operating system on the host device to which portable storage device 102 is coupled which application file(s) 162 should be loaded and executed in order to execute a desired application” ), wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume (Hughes, para 0040 discloses executable files in removable storage “Application files 162 are the executable files and any other associated files for the portable applications stored on portable storage device 102” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device and accessing metadata of Jaquette and Meza into loading applications using data stored in the removable device of Hughes to produce an expected result of executing application using data stored in removable device. The modification would be obvious because one of ordinary skill in the art would be motivated to execute software applications using portable data.

Regarding claim 2 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 1 and Meza further teaches wherein the catalog container is published within a public container database (Meza, para 0037-0038 discloses having catalog container (collection of drivers) available at remote locations accessible via local or wide area network; which implies they can be available publicly “Server system 130 includes or is in communication with database 140. Database 140 includes configuration information (e.g., device drivers) that can be forwarded through network connection 150 to host system 110….. Host system 110 and server system 130 may be connected in a local area network (LAN), or alternatively in a wide area network (WAN) or worldwide network, such as the Internet”).

Regarding claim 3 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 2 and Meza further teaches wherein invoking the catalog container comprises loading the catalog container onto the computing system from the public container database (Meza, para 0067, 0076 & Fig. 6 disclose invoking/launches catalog container(step 610 “Collecting device Information”) and para 0037-0038 discloses having catalog container (collection of drivers) available at remote locations database accessible via local or wide area network; which implies they can be available publicly and drivers are getting loaded onto host computer “Server system 130 includes or is in communication with database 140. Database 140 includes configuration information (e.g., device drivers) that can be forwarded through network connection 150 to host system 110….. Host system 110 and server system 130 may be connected in a local area network (LAN), or alternatively in a wide area network (WAN) or worldwide network, such as the Internet”).

Regarding claim 4 (Currently amended), Jaquette, Meza and Hughes teach all the limitations of claim 1 and Meza further teaches wherein the rule database (Meza, para 0076 communicating with the rule database (database for device driver which has rules embedded within them) by the host computing system where the removable device is attached to ”At step 630, server software 322(b) after analyzing the request based on device and host specific information included therein, searches database 140 for available drivers that can satisfy the limitations and requirements of host 110 and device 120. In embodiments of the invention, an appropriate driver in addition to matching the device class, manufacturer, product id, serial number, or vendor id for device 120, also verifies that the device driver can appropriately interface with the operating system and hardware platform of host 110”).

Regarding claim 9 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 1 and Hughes further teaches wherein the metadata further includes characteristics of a second application associated with a second piece of data that is stored on the removable data volume (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information/characteristics (i.e. stored file type supported by applications) for any applications & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”).

Regarding claim 11 (Currently amended), Jaquette teaches A computing system comprising: a processor; and a memory comprising machine readable instructions that when executed by the processor cause the processor to (Jaquette, para 0028 discloses executable instructions to run on processors): 
the removable data volume being identified by a unique label; in response to determining that a portion of the unique label matches a predefined value (Jaquette, para 0020-0021 disclose detecting removable data volume by matching identifier  “According to another general embodiment, a system includes a processor for: receiving a request for metadata associated with an identifier, the metadata corresponding to data on a removable storage device or data on a removable storage medium and the identifier corresponding to the removable storage device or the removable storage medium”; here the examiner interprets unique identifier as an identifier that is capable of identifying a removable storage media distinctly),
Jaquette teaches detecting removable devices reliably using identifier but he does not explicitly teach detect that a removable data volume has been attached to the computing system, invoke a catalog container based on a device manager rule, the invoking including searching a rule database for the device manager rule associated with the unique label; with the catalog container, obtain metadata stored on the removable data volume, the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume; with the catalog container, cause an application container having the first application to be loaded into a runtime environment having runtime environment characteristics identified by the metadata; and 3U.S. Serial No. 15/056,709Attorney's Docket No.: 20160006US/49145.180US01with the application container, process the removable data volume, wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume.
However in the same field of endeavor of organization of software application for execution Meza teaches invoke a catalog container based on a device manager rule, the invoking including searching a rule database for the device manager rule associated with the unique label (Meza, para 0067, 0076 & Fig. 6 disclose invoking/launches catalog container(step 610 “Collecting device Information”) and the invocation followed by searching a database by device serial number (unique label) for a device driver (“device manager rules”) which has rules within it for communicating with the removable device ”At step 630, server software 322(b) after analyzing the request based on device and host specific information included therein, searches database 140 for available drivers that can satisfy the limitations and requirements of host 110 and device 120. In embodiments of the invention, an appropriate driver in addition to matching the device class, manufacturer, product id, serial number, or vendor id for device 120, also verifies that the device driver can appropriately interface with the operating system and hardware platform of host 110”); with the catalog container, obtain metadata stored on the removable data volume(Meza, para 0068 discloses catalog container (step 610 “Collecting device Information”) retrieving metadata stored in the attached device  “system software 321 collects device information by querying device 120 using the standard mechanisms built into system software's communication protocol (e.g., the USB protocol).”),
Using the broadest reasonable interpretation consistent with the specification (paragraph 0023 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “catalog container” to mean at least a collection of process that establishes communication between removable media with the computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device of Jaquette into accessing the removable device with appropriate device rules of Meza to produce an expected result of accessing the removable device from the computing system. The modification would be obvious because one of ordinary skill in the art would be motivated to communicate and access the data residing in the removable device.
Jaquette and Meza teach detecting removable devices and communicating with it but they don’t explicitly teach detect that a removable data volume has been attached to the computing system, the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume; with the catalog container, cause an application container having the first application to be loaded into a runtime environment having runtime environment characteristics identified by the metadata; and 3U.S. Serial No. 15/056,709Attorney's Docket No.: 20160006US/49145.180US01with the application container, process the removable data volume, wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume.
However in the same field of endeavor of execution of software application from a removable data storage Hughes teaches detect that a removable data volume has been attached to the computing system (Hughes, para 0027 discloses removable device is being identified by the host computer “When portable storage device 102 is coupled to computer 104, computer 104 automatically detects the presence of device 102”), the metadata including characteristics of a first application associated with a first piece of data that is stored on the removable data volume  (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”); 
with the catalog container, cause an application container having the first application to be loaded into a runtime environment (Hughes, para 0025 discloses landing the applications into execution environment “Each application stored in application portion 110 is a set of instructions that can be executed by processor 120, referred to as executing or running the application. These instructions can be loaded and executed by processor 120 directly from storage element 108, or alternatively may be transferred to system memory 122 before being loaded and executed by processor 120”; Meza teaching of accessing metadata by catalog container in para 0068 can be applied to access metadata stored on a removable as taught by Hughes in para 0034 ) having runtime environment characteristics identified by the metadata  (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information/characteristics (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”); and 3U.S. Serial No. 15/056,709Attorney's Docket No.: 20160006US/49145.180US01with the application container(Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics), process the removable data volume(Hughes, para 0032 discloses application being loaded from removable data volume “…Autorun module 160 can then identify to the operating system on the host device to which portable storage device 102 is coupled which application file(s) 162 should be loaded and executed in order to execute a desired application” ), 
wherein the application container includes at least one executable for accessing the first piece of data that is stored on the removable data volume(Hughes, para 0040 discloses executable files in removable storage “Application files 162 are the executable files and any other associated files for the portable applications stored on portable storage device 102” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device and accessing metadata of Jaquette and Meza into loading applications using data stored in the removable device of Hughes to produce an expected result of executing application using data stored in removable device. The modification would be obvious because one of ordinary skill in the art would be motivated to execute software applications using portable data.

Regarding claim 12 (Original), dependent on rejected claim 11 and additional limitations analysis are analogous to claim 2 and are applicable to claim 12. 

Regarding claim 16 (Original), dependent on rejected claim 11 and additional limitations analysis are analogous to claim 9 and are applicable to claim 16. 

Regarding claim 18 (Currently amended), Jaquette teaches A method performed by a computing system, the method comprising (Jaquette, Fig. 1 discloses a computing system): 
in response to detecting that a label of the first removable data volume triggers a rule (Jaquette, para 0020-0021 discloses request for accessing metadata repository/catalog container based on rule of matching label/identifier “accessing a metadata repository; searching the metadata repository for the metadata associated with the identifier; and outputting the metadata associated with the identifier”; para 0058 discloses various rules related to identifier for a removable device “In some embodiments, the identifier may include a code, such as a numeric code, an alphabetic code, an alphanumeric code, etc. ….In a further embodiment, the code may be randomly generated. In the prior example, the 0001 portion may be randomly generated, the whole identifier randomly generated, only a portion randomly generated, etc.”), 
Jaquette teaches detecting removable devices reliably using identifier but he does not explicitly teach detecting that a first removable data volume has been connected to the computing system; looking up the label in a rule database, the looking up including searching the rule database for the rule associated with the label, the rule database referencing a catalog container; loading the catalog container from a public container database; 4U.S. Serial No. 15/056,709Attorney's Docket No.: 20160006US/49145.180US01with the catalog container, reading metadata stored on the first removable data volume, the metadata indicating at least one application and a first set of characteristics for the at least one application associated with at least one piece of data on the first removable data volume; loading a first application container to process the first removable data volume, the first application container including the at least one application having the first set of characteristics, wherein the first application container is loaded into a runtime environment having runtime environment characteristics identified by the metadata, wherein the application container includes at least one executable for accessing the at least one piece of data on the first removable data volume.
However in the same field of endeavor of organization of software application for execution Meza teaches looking up the label in a rule database, the looking up including searching the rule database for the rule associated with the label(Meza, para 0067, 0076 & Fig. 6 disclose invoking/launches catalog container(step 610 “Collecting device Information”) and the invocation followed by searching a database by device serial number (unique label) for a device driver (“device manager rules”) which has rules within it for communicating with the removable device ”At step 630, server software 322(b) after analyzing the request based on device and host specific information included therein, searches database 140 for available drivers that can satisfy the limitations and requirements of host 110 and device 120. In embodiments of the invention, an appropriate driver in addition to matching the device class, manufacturer, product id, serial number, or vendor id for device 120, also verifies that the device driver can appropriately interface with the operating system and hardware platform of host 110”), the rule database referencing a catalog container; loading the catalog container from a public container database(Meza, para 0037-0038 discloses having catalog container (collection of drivers) available at remote locations accessible via local or wide area network; which implies they can be available publicly and drivers are getting loaded onto host computer “Server system 130 includes or is in communication with database 140. Database 140 includes configuration information (e.g., device drivers) that can be forwarded through network connection 150 to host system 110….. Host system 110 and server system 130 may be connected in a local area network (LAN), or alternatively in a wide area network (WAN) or worldwide network, such as the Internet”); with the catalog container, reading metadata stored on the first removable data volume(Meza, para 0068 discloses catalog container (step 610 “Collecting device Information”) retrieving metadata stored in the attached device  “system software 321 collects device information by querying device 120 using the standard mechanisms built into system software's communication protocol (e.g., the USB protocol).”),
Using the broadest reasonable interpretation consistent with the specification (paragraph 0023 of the instant application) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “catalog container” to mean at least a collection of process that establishes communication between removable media with the computing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device of Jaquette into accessing the removable device with appropriate device rules of Meza to produce an expected result of accessing the removable device from the computing system. The modification would be obvious because one of ordinary skill in the art would be motivated to communicate and access the data residing in the removable device.
Jaquette and Meza teach detecting removable devices and communicating with it but they don’t explicitly teach detecting that a first removable data volume has been connected to the computing system; the metadata indicating at least one application and a first set of characteristics for the at least one application associated with at least one piece of data on the first removable data volume; loading a first application container to process the first removable data volume, the first application container including the at least one application having the first set of characteristics, wherein the first application container is loaded into a runtime environment having runtime environment characteristics identified by the metadata, wherein the application container includes at least one executable for accessing the at least one piece of data on the first removable data volume.
However in the same field of endeavor of execution of software application from a removable data storage Hughes teaches detecting that a first removable data volume has been connected to the computing system (Hughes, para 0027 discloses removable device is being identified by the host computer “When portable storage device 102 is coupled to computer 104, computer 104 automatically detects the presence of device 102”); 
4U.S. Serial No. 15/056,709Attorney's Docket No.: 20160006US/49145.180US01the metadata indicating at least one application and a first set of characteristics for the at least one application associated with at least one piece of data on the first removable data volume (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”); 
loading a first application container to process the first removable data volume (Hughes, para 0032 discloses upon removable device being detected autorun is loading application “Autorun module 160 is executed to access the applications stored on portable storage device 102. Autorun module 160 is programmed with the knowledge of which applications are stored on portable storage device 102, or with the knowledge of how to determine which applications are stored on portable storage device 102……Autorun module 160 can then identify to the operating system on the host device to which portable storage device 102 is coupled which application file(s) 162 should be loaded and executed in order to execute a desired application”), the first application container including the at least one application having the first set of characteristics(Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics; para 0034 further discloses Autorun accessing metadata which contains any application information/characteristics), wherein the first application container is loaded into a runtime environment (Hughes, para 0025 discloses landing the applications into execution environment “Each application stored in application portion 110 is a set of instructions that can be executed by processor 120, referred to as executing or running the application. These instructions can be loaded and executed by processor 120 directly from storage element 108, or alternatively may be transferred to system memory 122 before being loaded and executed by processor 120”) having runtime environment characteristics identified by the metadata (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information/characteristics (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”), wherein the application container includes at least one executable for accessing the at least one piece of data on the first removable data volume (Hughes, para 0040 discloses executable files in removable storage “Application files 162 are the executable files and any other associated files for the portable applications stored on portable storage device 102” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of removable device and accessing metadata of Jaquette and Meza into loading applications using data stored in the removable device of Hughes to produce an expected result of executing application using data stored in removable device. The modification would be obvious because one of ordinary skill in the art would be motivated to execute software applications using portable data.

Regarding claim 19 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 18 and Hughes further teaches further comprising, detecting that a second removable data volume has been connected to the computing system (Hughes, para 0027 discloses removable device is being identified by the host computer, which can be first, second or any other storage volume “When portable storage device 102 is coupled to computer 104, computer 104 automatically detects the presence of device 102”), 
the second removable data volume storing metadata that indicates at least one different application and a second set of characteristics for the at least one different application associated with at least one piece of data on the second removable data volume (Hughes, para 0034 further discloses Autorun accessing metadata which contains any application information (i.e. stored file type supported by applications) & that information (metadata) is stored in the removable device “Autorun module 160 also allows particular file types to be associated with particular portable applications of device 102….The association of particular file types to particular portable applications may be maintained within autorun module 160, in private store 164, or alternatively elsewhere on device 102. The association of particular file types with particular portable applications is implemented by device 102 (e.g., by autorun module 160 using data stored in private store 164), rather than the host device to which device 102 is coupled”).

Regarding claim 20 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 19 and Hughes further teaches further comprising, loading a second application container to process the second removable data volume (Hughes, para 0032 discloses upon removable device (such first or second) being detected autorun is loading application “Autorun module 160 is executed to access the applications stored on portable storage device 102. Autorun module 160 is programmed with the knowledge of which applications are stored on portable storage device 102, or with the knowledge of how to determine which applications are stored on portable storage device 102……Autorun module 160 can then identify to the operating system on the host device to which portable storage device 102 is coupled which application file(s) 162 should be loaded and executed in order to execute a desired application”; Jaquette teaching of accessing metadata repository/catalog container in para 0021 can be modified to access metadata stored on a removable & load application as taught by Hughes in para 0032 ), the second application container including the at least one different application having the second set of characteristics (Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics).

Claim 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette, Glen et al (PGPUB Document No. 20110219184), hereafter, referred to as “Jaquette”, in view of Meza, Joseph (PGPUB Document No. 20040073912), hereafter, referred to as “Meza”, in view of Hughes, Aidan et al (PGPUB Document No. 20060130004), hereafter, referred to as “Hughes”, in further view of Obata, Kenji (PGPUB Document No. 20120005237), hereafter, referred to as “Obata”.

Regarding claim 5 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 1 but they don’t explicitly teach wherein the metadata includes a name of the first application.
However in the same field of endeavor of software application configuration Obata teaches wherein the metadata includes a name of the first application (Obata, para 0052 discloses having application name as metadata “The configuration data block 121 may also include basic application metadata and settings such as the application name, application version, and sandbox location.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the accessing application metadata of Jaquette, Meza and Hughes into having application name as metadata of Obata to produce an expected result of identifying applications by its user friendly name. The modification would be obvious because one of ordinary skill in the art would be motivated to display application’s name to users.

Regarding claim 6 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 1 but they don’t explicitly teach wherein the metadata includes a version of the first application.
However in the same field of endeavor of software application configuration Obata teaches wherein the metadata includes a version of the first application (Obata, para 0052 discloses having application version as metadata “The configuration data block 121 may also include basic application metadata and settings such as the application name, application version, and sandbox location.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the accessing application metadata of Jaquette, Meza and Hughes into having application version as metadata of Obata to produce an expected result of identifying applications by its version. The modification would be obvious because one of ordinary skill in the art would be motivated to display application’s version to users.


Regarding claim 7 (Original), J Jaquette, Meza and Hughes teach all the limitations of claim 1 but they don’t explicitly teach wherein the metadata includes a configuration of a runtime environment for the first application.
However in the same field of endeavor of software application configuration Obata teaches wherein the metadata includes a configuration of a runtime environment for the first application (Obata, para 0054 discloses using of configuration setting data for application runtime environment “configured by the configuration data block 121. A component of the virtual runtime engine 131 referred to as a "reader" (not shown) reads data stored in the configuration data block 121 and uses that data to configure the virtual runtime environment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the accessing application metadata of Jaquette, Meza and Hughes into having application runtime variables as metadata of Obata to produce an expected result of having runtime environment variable in a configurable format. The modification would be obvious because one of ordinary skill in the art would be motivated to provide user a flexible option to change runtime properties of any application easily via configuration settings.

Regarding claim 15 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 11 but they don’t explicitly teach wherein the metadata includes at least one of: a name of the first application, a version of the first application, a configuration of a runtime environment for the first application, system requirements for the first application.
However in the same field of endeavor of software application configuration Obata teaches wherein the metadata includes at least one of: a name of the first application, a version of the first application (Obata, para 0052 discloses having application name as metadata “The configuration data block 121 may also include basic application metadata and settings such as the application name, application version, and sandbox location.”).
a configuration of a runtime environment for the first application, system requirements for the first application (Obata, para 0054 discloses using of configuration setting data for application runtime environment “configured by the configuration data block 121. A component of the virtual runtime engine 131 referred to as a "reader" (not shown) reads data stored in the configuration data block 121 and uses that data to configure the virtual runtime environment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the accessing application metadata of Jaquette, Meza and Hughes into having application runtime variables as metadata of Obata to produce an expected result of having runtime environment variable in a configurable format. The modification would be obvious because one of ordinary skill in the art would be motivated to provide user a flexible option to change runtime properties of any application easily via configuration settings.

Claim 8 , 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette, Glen et al (PGPUB Document No. 20110219184), hereafter, referred to as “Jaquette”, in view of Meza, Joseph (PGPUB Document No. 20040073912), hereafter, referred to as “Meza”, in view of Hughes, Aidan et al (PGPUB Document No. 20060130004), hereafter, referred to as “Hughes”, in further view of Briscoe, Peter John et al (PGPUB Document No. 20080052719), hereafter, referred to as “Briscoe”.

Regarding claim 8 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 1 but they don’t explicitly teach wherein the metadata includes resources required by the first application.
However in the same field of endeavor of software application configuration Briscoe teaches wherein the metadata includes resources required by the first application (Briscoe, para 0265 discloses using metadata for needed resources for any application “The type of accounted resources for an Application of given type is configured in metadata 612 (see FIG. 6). For example, a Virtual Web Server Application could be modelled to maintain account of the following resources: Disk space in Bytes, E-Mail usage in number of e-mail accounts, Daily transfer quota in GBytes/day”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the accessing application metadata of Jaquette, Meza and Hughes into having required application resources as metadata of Briscoe to produce an expected result of having runtime environment variable in a configurable format. The modification would be obvious because one of ordinary skill in the art would be motivated to provide user a flexible option to change runtime properties of any application easily via configuration settings.

Regarding claim 10 (Original), Jaquette, Meza, Hughes and Briscoe teach all the limitations of claim 8 and Hughes further teaches wherein the application container further includes the second application with the characteristics of the second application (Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics).

Regarding claim 17 (Original), dependent on rejected claim 11 and additional limitations analysis are analogous to claim 10 and are applicable to claim 17. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette, Glen et al (PGPUB Document No. 20110219184), hereafter, referred to as “Jaquette”, in view of Meza, Joseph (PGPUB Document No. 20040073912), hereafter, referred to as “Meza”, in view of Hughes, Aidan et al (PGPUB Document No. 20060130004), hereafter, referred to as “Hughes”, in further view of Dayan, Tal (US Patent No. 8612547), hereafter, referred to as “Dayan”.

Regarding claim 13 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 12 and Hughes further teaches wherein the application container (Hughes, element 160 “APPLICATION FILES” of Fig. 2 discloses an application container; para 0034 further discloses applications are getting accessed by autorun with their respective characteristics)
But they don’t explicitly teach is published into the public container database.
However in the same field of endeavor of execution of software application container Dayan teaches is published into the public container database (Dayan, col 9 line 23-30 further discloses application publisher information repository/database “The source of a web based application 717 is the publisher. A trusted publisher is a publisher whose every web based application is a trusted application and the trusted publisher information 718 acts as the trusted application information 720 for all the publisher's web based applications”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the application container of Jaquette, Meza and Hughes into publishing of repository/database of Dayan to produce an expected result of having runtime environment variable in a configurable format. The modification would be obvious because one of ordinary skill in the art would be motivated to have list of application containers in a central repository.

Regarding claim 14 (Original), Jaquette, Meza and Hughes teach all the limitations of claim 12 but they don’t explicitly teach wherein the application container is configured to find an additional application container within the public container database and cause the additional application container to be loaded on the computing system. 
However in the same field of endeavor of execution of software application container Dayan teaches wherein the application container is configured to find an additional application container within the public container database and cause the additional application container to be loaded on the computing system (Dayan, Fig. 4 and col 7 line 60-67 disclose loading/running multiple application container “A computer 401 typically runs processes associated with the operating system 403 and native applications 402. The computer 401 can also run container applications 412, 413. The first container application 412 is running two web based applications 414, 415 the second container applications is running one web based application 416”; col 9 line 23-30 further discloses application publisher information repository/database “The source of a web based application 717 is the publisher. A trusted publisher is a publisher whose every web based application is a trusted application and the trusted publisher information 718 acts as the trusted application information 720 for all the publisher's web based applications”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the application container of Jaquette, Meza and Hughes into publishing of repository/database of Dayan to produce an expected result of loading plurality of applications. The modification would be obvious because one of ordinary skill in the art would be motivated to incorporate a way of loading/running multiple inter-dependent application containers simultaneously.





Response to Arguments

I.	35 U.S.C §103

Applicant’s arguments filed on 7/30/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164